Citation Nr: 1733040	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from January 1956 to January 1960 and in the Army from May 1979 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified at a Travel Board hearing at the San Antonio, Texas, Satellite Office.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to specially adapted housing.  The Board notes at the outset that the criteria for specially adapted housing have been amended twice during the course of this appeal.  Prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: 

* The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 
* Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity;
* The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 
* The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 C.F.R. § 3.809 (b) (2009). 

However, effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include entitlement to specially adapted housing where a veteran is entitled to compensation for permanent and total disability due to: 

* The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 
* Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  75 Fed. Reg. 57859  (Sept. 23, 2010). 

Finally, 38 C.F.R. § 3.809 was again amended, effective December 3, 2013, to include entitlement to specially adapted housing where a veteran is entitled to compensation for permanent and total disability due to:

* Service connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017. 78 Fed. Reg. 72573 (Dec. 3, 2013). 

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

The term "loss of use" of a hand or foot is defined in 38 C.F.R. § 3.350 (a)(2), in pertinent part, to exist "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance . . . for example:  (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, . . . [or] (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop . . ."  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

A statement by the Veteran's attending physician in September 2007 notes that a cane and a wheelchair are required for locomotion.  The physician noted that the Veteran could not walk and get around unassisted.  

A June 2010 statement from a VA internal medicine resident notes that the Veteran suffered from many musculoskeletal and neurological illnesses including cervical spine radiculopathy, bilateral carpal tunnel syndrome, chronic back pain from lumbar spinal stenosis, and a left radicular fracture that has greatly limited the function of his left hand.  The provider noted that she felt that it was important that the Veteran's home be equipped for his safety given his limited mobility.

The Veteran underwent VA examination in January 2017 at which time the examiner noted that the Veteran's right and left hand and right and left foot cold injury residuals with osteoarthritis caused moderate effects with respect to walking and that the Veteran wore extra deep shoes to aid with walking and that he could walk 1/2 block with aid of cane or walker.  The examiner noted that the Veteran used an assistive device as a normal mode of locomotion although occasional locomotion by other methods was possible and noted constant use of cane, walker, and orthopedic shoes.  The examiner noted that due to cold injury, there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis (functions of the upper extremity include grasping, manipulation, etc., while functions for the lower extremity include balance and propulsion, etc.)  While the examiner made the above finding as to the upper extremities, it is noted that loss of use of the left upper extremity has already been established.  As such, further examination is indicated to ensure a complete and adequate picture of overall impairment.

In this case, the Veteran is currently in receipt of a 100 percent combined rating, effective from March 31, 2004; prior to that date, the Veteran in was received of individual unemployability from April 11, 2002.  As such, the Board finds the Veteran is totally disabled for the purposes of 38 C.F.R. § 3.340 (a)(1).
    
He is service-connected for the following disabilities:  left ulnar nerve transposition and carpal tunnel syndrome with loss of use combined with frostbite with degenerative arthritis (60 percent), status post lumbar surgery with scar and associated intervertebral disc syndrome, degenerative arthritis, and sciatic nerve root (50 percent); frostbite with associated degenerative arthritis of the right upper extremity and right and left lower extremities (30 percent each); right ulnar nerve transposition and carpal tunnel syndrome (30 percent); right knee total replacement (30 percent); spondylosis cervical spine with IVDA status post cervical spine surgery (30 percent); status post laceration of distal phalanx of left ring finger with decreased motion (0 percent); erectile dysfunction (0 percent).   Individual Unemployability was granted from April 2002 to March 2004.  

The Veteran is in receipt of special monthly compensation (SMC) under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350 (a) on account of loss of use of one hand from 04/21/2008 and in receipt of SMC under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) from April 21, 2011 to June 1, 2012 and from October 19, 2015 to February 1, 2016.  

The evidence of record shows loss of use of his left upper extremity.  As such, the remaining question is whether the Veteran exhibits loss of use of one lower extremity which together with the loss or loss of use of his left upper extremity so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b) (2009).  As such, the Board finds that the evidence provides an incomplete view of the Veteran's overall disability picture, and does not include consideration of the service-connected total right knee replacement disability.  Thus, in view of the incomplete evidence, the Board finds that the Veteran should be afforded a VA examination to determine whether he meets the criteria for specially adapted housing.

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded an appropriate VA examination to determine whether the Veteran meets the criteria for specially adaptive housing.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Information sufficient to identify remaining function of especially as to the lower extremities should be set out.

The examiner should determine, considering only service-connected disabilities, whether the Veteran's service-connected disabilities cause: 

(a) loss of use of one or both lower extremities; 
(b) loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 
(c) loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or
(d) loss of use of both upper extremities such as to preclude use of the arms at or above the elbow. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed.  Impairment secondary to the knee replacement should be set out.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




